Per Curiam,
March 7,1910:
The plaintiff had worked a year or more at a machine for drying cloth in the defendant’s mill. The cloth was washed in a long tub by passing it between rollers, and was then drawn by a roller to the drying'machine, where it passed between heated cylinders that revolved rapidly. It was the plaintiff’s duty to see that the cloth, after it passed between the cylinders, was wound on spools. The edges of the cloth would frequently become doubled over, and he was then required to remove the folds with his hands. On the day of the accident there were an unusual number of folds, or folds of an unusual size, in the cloth when it came from the tub. The plaintiff told the foreman in charge that there must be something wrong with the roller in the tub, and was told by him to do the best he could, that it would be fixed, and that there would be no danger if he took the folds out at the back of the machine, the place where he usually took them out and where he was working when injured. There was no defect in the machine at which the plaintiff was working, and there was no danger except the obvious one of having his hand caught by the cylinders if he was careless in handling the cloth.
The judgment is affirmed.